              Case 1:18-cv-04844-AJN Document 66 Filed 08/11/21 Page 1 of 1



                                 LAW OFFICES OF IAN WALLACE, PLLC
                                    501 FIFTH AVENUE ∙ 19TH FLOOR
                                     NEW YORK, NEW YORK 10017
                                                                                        8/11/21
TEL: (212) 661-5306                                                            FAX: (646) 349-5308



                                                        August 11, 2021

   VIA ECF
   Hon. Alison J. Nathan
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007

                      Re:   Stanley v. CUNY and John Jay College
                            Civil Action No.: 18-CV-4844 (AJN)

   Hon. Judge Nathan:

          I represent the Plaintiff and write to respectfully request a two-week extension of the
   deadline to file Plaintiff’s Second Amended Complaint, hence by August 25, 2021. By order,
   dated July 28, 2021, this court directed that I file an amended complaint within fourteen days. [DN
   64].
               SO ORDERED.
          The reasons motivating this request is that I am currently out of the office on vacation and
   am due to return on August 21st, 2021. I was hoping to finish drafting the amended complaint while
   on vacation but am having difficulty and require additional information from Mr. Stanley.

           I do not anticipate requiring further extensions of time and apologize to the court for any
   inconvenience caused. Defendants’ counsel has graciously consented to this request contingent on
   this being the final request for an extension.
                                                     SO ORDERED.

                                                        Respectfully submitted,



                                                        Ian F. Wallace
                                       8/11/21




                                                   1
